DETAILED ACTION
Allowable Subject Matter
Claims 29-48 are allowed. The following is an examiner’s statement of reasons for allowance:  
In regards to independent claim 29, the prior arts found do not teach the limitation “....detect a second gesture of the user on the second area; change a control element layout corresponding to the second area from the first control element layout to a second control element layout based on the second gesture; display, on the touchscreen, both the second area with the second control element layout and the third area in response to the second gesture; detect a touch input of the user on an application icon in the second area; display a graphical user interface of an application corresponding to the application icon in the third area in response to the touch input; detect a third gesture of the user on the second area; and in response to the third gesture: skip displaying a first control element in the second area on the touchscreen; move the graphical user interface to an original display position of the second area; and display a second control element in the third area in response to the third gesture” in combination with all other claim limitations. Independent claim 39 also recites similar limitations as in claim 29, and is allowed for the same reason. In terms of closest prior art found, KIM et al. (2014/0191986) is the closest prior art found, however it only teaches plurality of homescreens and that user can perform a delete function of a homescreen based on an upward or downward touch and drag second gesture on the displayed portion of the homescreen and does not teach any other gesture on a portion of the homescreen to change the layout a control element nor selecting an application icon in the second area of a first subscreen to display a GUI of the application in the third area of a second subscreen nor another gesture to skip displaying a first control element in the second area on the touchscreen and move the graphical user interface to an original display position of the second area.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See attached form PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access 

/Shen Shiau/
Primary Examiner, Art Unit 2174